DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Comments
The Preliminary Amendments filed on November 5, 2019 and on June 30, 2020 have been entered and made of record.

Claim Objections
Claims 27, 28, 37 and 38 are objected to because of the following informalities:
Claims 27 and 37 on lines 4 and 5, respectively: “subset of actions” should be -- subset of actions. --
Claims 28 and 38 on lines 3, respectively: “display the the plurality” should be -- display the plurality --

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-31, 33, 34, 36-41, 43 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 11-15, 18 and 19 of U.S. Patent No. 10,506,274 to Aravamudan et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because Aravamudan et al. disclose the claimed invention as follows:

Claim 26					Aravamudan et al.
26. method for overlaying an image with a selectable option, the method comprising:




identifying an object of interest in an image being captured by an image capture device of a user device;
identifying, based on the object of interest and context relating to the image, an action, from a plurality of actions, for subsequent selection by a user; and



generating for display the action to a user as a selectable option.
1. A method for overlaying an image with selectable options, the method comprising:
generating for display, a visual guide overlaying an image being captured by an image capture device of a user device; identifying an object of interest in the live image based on a proximity of the object of interest to the visual guide; automatically identifying, based at least in part on the object of interest and context relating to the image being captured by the image capture device, a subset of actions of different types from a plurality of actions for subsequent selection by a user; …
generating for display the subset of actions to a user as selectable options (See for example, Claim 1 at Col. 16 lines 28-43).


	Claim 27					Aravamudan et al.
27. The method of claim 26, wherein the action is a subset of actions identified from the plurality of actions based on the object of interest and the context relating to the image, and


wherein generating for display the selectable option comprises generating for display a plurality of selectable options corresponding to the subset of actions.
… automatically identifying, based at least in part on the object of interest and context relating to the image being captured by the image capture device, a subset of actions of different types from a plurality of actions for subsequent selection by a user; …
generating for display the subset of actions to a user as selectable options (See for example, Claim 1 at Col. 16 lines 28-43).



	Claim 28 					Aravamudan et al.
28. The method of claim 27, further comprising:
ranking each action of the subset of actions based on a non-textual portion of the identified object of interest,
wherein generating for display the plurality of selectable options includes ordering the subset of actions based on the ranking.



… ranking each of the subset of actions based on a non-textual portion of the identified object of interest; …
2. The method of claim 1, wherein generating for display the subset of actions to the user as selectable options includes ordering the subset of actions based on the ranking (See for example, Claims 1 and 2 at Col. 16 lines 28-46).


	Claim 29					Aravamudan et al.
29. The method of claim 28, further comprising
selecting a highest ranking action within the subset of actions in response to user selection of a button.
3. The method of claim 1, further comprising
selecting a highest ranking action within the subset of actions in response to user selection of a button of the user device (See for example, Claim 3 at Col. 16 lines 47-49).



	Claim 30					Aravamudan et al.
30. The method of claim 26, wherein identifying the object of interest further comprises augmenting the context relating to the image based on at least one of a location of the device and a location at which the image was taken.
4. The method of claim 1, wherein the automatically identifying further comprises using at least one of the location of the device and the location at which the live image was taken to augment the context relating to the image (See for example, Claim 4 at Col. 16 lines 50-54).


	Claim 31					Aravamudan et al.
31. The method of claim 30, wherein the action comprises an option to purchase an item corresponding to the object of interest from an online storefront corresponding to a physical storefront that is proximate to the location of the device or the location at which the image was taken.
5. The method of claim 3, wherein the subset of actions includes an action to purchase an item corresponding to the object of interest from an online store front corresponding to a physical storefront that is proximate to the location of the device or the location at which the live image was taken (See for example, Claim 5 at Col. 16 lines 55-59).


	

Claim 33					Aravamudan et al.
33. The method of claim 26, further comprising:
storing the image to a memory along with data about at least one of the location of the user device, the date at which the image was captured, and the time at which the image was captured at a first point in time; and

presenting the action at a second point in time when the user later acts upon the stored image after the first point in time.

8. The method of claim 1, further comprising:
storing the image being captured by the image capture device to a memory along with data about at least one of the location of the user device, the date at which the image was captured, and the time at which the image was captured at a first point in time; and
presenting the subset of actions at a second point in time in an order based on the ranking when the user later acts upon the stored live image after the first point in time (See for example, Claim 8 at Col. 17 lines 1-9).


	Claim 34					Aravamudan et al.
34. The method of claim 26, further comprising:
receiving a user selection of the action; and
updating a profile associated with the user to include information about the selected action.
9. The method of claim 1, further comprising:
receiving a user selection of one of the subset of actions; and
updating a profile associated with the user to include information about the one of the subset of actions selected by the user (See for example, Claim 9 at Col. 17 lines 10-14).


	Claim 36					Aravamudan et al.
36. A system for overlaying an image with a selectable option, the system comprising control circuitry configured to:
identify an object of interest in an image being captured by an image capture device of a user device;



identify, based on the object of interest and context relating to the image, an action, from a plurality of actions, for subsequent selection by a user; and



generate for display the action to a user as a selectable option.
11. A system for overlaying an image with selectable options, comprising control circuitry configured to:
generate for display, a visual guide overlaying an image being captured by an image capture device of a user device; identify an object of interest in the live image based on a proximity of the object of interest to the visual guide; automatically identify, based at least in part on the object of interest and context relating to the image being captured by the image capture device, a subset of actions of different types from a plurality of actions for subsequent selection by a user; …
generate for display the subset of actions to a user as selectable options (See for example, Claim 11 at Col. 17 lines 20-34).


	Claim 37					Aravamudan et al.
37. The system of claim 36, wherein the action is a subset of actions identified by the control circuitry from the plurality of actions based on the object of interest and the context relating to the image, and
wherein the control circuitry, when generating for display the selectable option, is further configured to generate for display a plurality of selectable options corresponding to the subset of actions.
… automatically identify, based at least in part on the object of interest and context relating to the image being captured by the image capture device, a subset of actions of different types from a plurality of actions for subsequent selection by a user; …
generate for display the subset of actions to a user as selectable options (See for example, Claim 11 at Col. 17 lines 20-34).


	Claim 38					Aravamudan et al.
38. The system of claim 37, wherein the control circuitry is further configured to:
rank each action of the subset of actions based on a non-textual portion of the identified object of interest,
wherein generating for display the plurality of selectable options comprises ordering the subset of actions based on the ranking.
… rank each of the subset of actions based on a non-textual portion of the identified object of interest; …


12. The system of claim 11, wherein the control circuitry is further configured, when generating for display the subset of actions to the user as selectable options, to order the subset of actions based on the ranking (See for example, Claims 11 and 12 at Col. 17 lines 20-38).


	Claim 39					Aravamudan et al.
39. The system of claim 38, wherein the control circuitry is further configured to select a highest ranking action within the subset of actions in response to user selection of a button.
13. The system of claim 11, wherein the control circuitry is further configured to select a highest ranking action within the subset of actions in response to user selection of a button of the user device (See for example, Claim 13 at Col. 17 lines 39-42).


	Claim 40					Aravamudan et al.
40. The system of claim 36, wherein the control circuitry is further configured, when identifying the object of interest, to augment the context relating to the image based on at least one of a location of the device and a location at which the image was taken.
14. The system of claim 11, wherein the control circuitry is further configured, when automatically identifying the subset of actions, to use at least one of the location of the device and the location at which the live image was taken to augment the context relating to the image (See for example, Claim 14 at Col. 18 lines 1-5).


	Claim 41					Aravamudan et al. 
41. The system of claim 40, wherein the action comprises an option to purchase an item corresponding to the object of interest from an online storefront corresponding to a physical storefront that is proximate to the location of the device or the location at which the image was taken.
15. The system of claim 14, wherein the subset of actions includes an action to purchase an item corresponding to the object of interest from an online store front corresponding to a physical storefront that is proximate to the location of the device or the location at which the live image was taken (See for example, Claim 15 at Col. 18 lines 6-10).


	Claim 43					Aravamudan et al.
43. The system of claim 36, wherein the control circuitry is further configured to:
store the image to a memory along with data about at least one of the location of the user device, the date at which the image was captured, and the time at which the image was captured at a first point in time; and

present the action at a second point in time when the user later acts upon the stored image after the first point in time.
18. The system of claim 11, wherein the control circuitry is further configured to:
store the image being captured by the image capture device to a memory along with data about at least one of the location of the user device, the date at which the image was captured, and the time at which the image was captured at a first point in time; and
presenting the subset of actions at a second point in time in an order based on the ranking when the user later acts upon the stored live image after the first point in time (See for example, Claim 18 at Col. 17 lines 22-31).


	Claim 44					Aravamudan et al.
44. The system of claim 36, wherein the control circuitry is further configured to:
receive a user selection of the action; and

update a profile associated with the user to include information about the selected action.
19. The system of claim 11, wherein the control circuitry is further configured to:
receive a user selection of one of the subset of actions; and
update a profile associated with the user to include information about the one of the subset of actions selected by the user (See for example, Claim 19 at Col. 18 lines 32-37).



Claims 32 and 42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,506,274 in view of Sands et al. (U.S. Pub. No. 2009/0215471).  The teachings of Aravamudan et al. have been discussed above.
As to claims 32 and 42, Aravamudan et al. does not explicitly claim the control circuitry is further configured to graphically accentuate a perimeter of the object in response to identifying the object.
Sands et al. teaches a control circuitry (i.e., “processor 218”, Paragraph [0024]) that is configured to graphically accentuate a perimeter of the object in response to identifying the object (See for example, Paragraph [0045]; and “Overlay Generation and Display 310 will overlay the viewfinder image to highlight the location. This may be by placing a bold or contrasting overlay, such as outline 802 around cabinet 704 in viewfinder display 800 as shown in FIG. 8”, Paragraph [0046]).
Aravamudan et al. and Sands et al. are combinable because they are from the field of digital image processing for identifying objects of interest.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Aravamudan et al. by incorporating the graphical accentuation of a perimeter of the object in response to identifying the object.
The suggestion/motivation for doing so would have been to support on-screen cueing to identifying objects.
Therefore, it would have been obvious to combine Sands et al. with Aravamudan et al. to obtain the invention as specified in claims 32 and 42.

Claims 35 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,506,274 to Aravamudan et al. in view of Aller et al. (U.S. Pub. No. 2011/0244919).  The teachings of Aravamudan et al. have been discussed above.
As to claims 35 and 45, Aravamudan et al. does not explicitly claim the control circuitry is further configured to generate for display a visual guide overlaying the image being captured by the image capture device in response to detecting that motion of the user device falls below a threshold value.
Aller et al. teaches a control circuitry (i.e., Paragraph [0857]) that is configured to generate for display a visual guide overlaying the image being captured by the image capture device in response to detecting that motion of the user device falls below a threshold value (See for example, Paragraph [0797]).
Aravamudan et al. and Aller et al. are combinable because they are from the field of digital image processing for object identification.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Aravamudan et al. by incorporating the generation for display of a visual guide overlaying the image being captured by the image capture device in response to detecting that motion of the user device falls below a threshold value.
The suggestion/motivation for doing so would have been present the user with different options and modes.
Therefore, it would have been obvious to combine Aller et al. with Aravamudan et al. to obtain the invention as specified in claims 35 and 45.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26, 27, 30, 31, 33, 36, 37, 40, 41 and 43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Khosravy et al. (U.S. Pub. No. 2009/0319181).
Re claims 26 and 36: Khosravy et al. disclose a method for overlaying an image with a selectable option (i.e., Paragraph [0106])/system for overlaying an image with a selectable option, the system comprising control circuitry (i.e., “portable electronic device 100 according to an embodiment including processor(s) 110”, Paragraph [0085]) configured to:
identifying an object of interest in an image being captured by an image capture device of a user device (i.e., “an image recognition system for recognizing at least one object in image data”, Paragraph [0068]; and “input from a camera included with the device 1000”, Paragraph [0106]);
identifying, based on the object of interest and context relating to the image, an action, from a plurality of actions, for subsequent selection by a user (i.e., “overlay information and actions 1032, 1034 are displayed over or near the POIs 1022, 1024, respectively”, Paragraph [0106]); and
generating for display the action to a user as a selectable option (i.e., “At 2000, a barcode of an item is scanned, e.g., via a gesture, on a shelf of a store. At 2010, the item is identified based on the barcode scan and information about the item and actions that can be taken are displayed via the user interface (e.g., compare prices, product website, reviews, find local store, add to list, search for items, list management, audio/images/video for item, etc.)”, Paragraph [0124]).

Re claims 27 and 37: Khosravy et al. disclose the action is a subset of actions identified by the control circuitry from the plurality of actions based on the object of interest and the context relating to the image (i.e., “when a user gestures, e.g., points, at a particular item at a particular location or place, this creates an opportunity for anyone having an interest in that particular item to interact with the user regarding that item or related items at a point at a time when the user's focus is on the particular item. User context for the interaction can also be taken into account to supplement the provision of one or more interactive direction based services”, Paragraph [0074]; and “actions 1032, 1034”, Paragraph [0106]), and
wherein the control circuitry, when generating for display the selectable option, is further configured to generate for display a plurality of selectable options corresponding to the subset of actions (See for example, “actions 1132 over or nearby the selected person of interest”, Paragraph [0108]).

Re claims 30 and 40: Khosravy et al. disclose the control circuitry is further configured, when identifying the object of interest, to augment the context relating to the image based on at least one of a location of the device and a location at which the image was taken (i.e., Paragraphs [0117] and [0119]).
Re claims 31 and 41: Khosravy et al. disclose the action comprises an option to purchase an item corresponding to the object of interest from an online storefront corresponding to a physical storefront that is proximate to the location of the device or the location at which the image was taken (i.e., “a user can select an item 1830 and invoke item-level hunt user interface 1840, which can include item information 1842 … or enable purchase of item(s) online 1852”, Paragraph [0122]).

Re claims 33 and 43: Khosravy et al. disclose the control circuitry is further configured to: store the image to a memory along with data about at least one of the location of the user device, the date at which the image was captured, and the time at which the image was captured at a first point in time (i.e., Paragraph [0117]); and present the action at a second point in time when the user later acts upon the stored image after the first point in time (i.e., “enables device users to geoplant items for discovery later as they interact with the universe”, Paragraph [0117]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29, 29, 34, 38, 39 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravy et al in view of Rhoads et al. (U.S. Pub. No. 2010/0048242).  The teachings of Khosravy et al. have been discussed above.
As to claims 28 and 38, Khosravy et al. does not explicitly disclose the control circuitry is further configured to: rank each action of the subset of actions based on a non-textual portion of the identified object of interest, wherein generating for display the plurality of selectable options comprises ordering the subset of actions based on the ranking.
Rhoads et al. teaches a control circuitry (i.e., Paragraph [0136]) that is configured to: rank each action of the subset of actions based on a non-textual portion of the identified object of interest (i.e., “ranking customized to the user’s profile”, Paragraph [0214]), wherein generating for display the plurality of selectable options comprises ordering the subset of actions based on the ranking (i.e., “If signs for Starbucks, Nordstrom, and the Thai restaurant are all found, links would normally be presented in that order”, Paragraph [0215]).
Khosravy et al. and Rhoads et al. are combinable because they are from the field of graphical user interfaces for the presentation of overlaid actions based on displayed content.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Khosravy et al. by incorporating the ranking of each action of the subset of actions based on a non-textual portion of the identified object of interest, and ordering the subset of actions based on the ranking.
The suggestion/motivation for doing so would have been to create a physical display of information that acts as a platform from which rich, digital, third dimension of interactivity, encompassing users and content based on objects captured in an image frame.
Therefore, it would have been obvious to combine Rhoads et al. with Khosravy et al. to obtain the invention as specified in claims 28 and 38.

As to claims 29 and 39, Rhoads et al. teaches the control circuitry is further configured to select a highest ranking action within the subset of actions in response to user selection of a button (See for example, Paragraphs [0214] and [0218]).

As to claims 34 and 44, Khosravy et al. teaches the control circuitry is further configured to: receive a user selection of the action (i.e., “a gesture towards a given person could initiate action or interaction in relation to that user”, Paragraph [0108])
However, Khosravy et al. does not explicitly disclose the control circuitry is further configured to: update a profile associated with the user to include information about the selected action.
Rhoads et al. teaches a control circuitry (i.e., Paragraph [0136]) that is configured to: update a profile associated with the user to include information about the selected action (i.e., “user’s profile”, Paragraph [0214]).
Therefore, in view of Rhoads et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Khosravy et al. by incorporating the updating of a profile associated with the user to include information about the selected action, in order to personalize the user’s interaction according to the user’s past behavior.

Claims 32 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravy et al. in view of Sands et al. (U.S. Pub. No. 2009/0215471).  The teachings of Khosravy et al. have been discussed above.
As to claims 32 and 42, Khosravy et al. does not explicitly disclose the control circuitry is further configured to graphically accentuate a perimeter of the object in response to identifying the object.
Sands et al. teaches a control circuitry (i.e., “processor 218”, Paragraph [0024]) that is configured to graphically accentuate a perimeter of the object in response to identifying the object (See for example, Paragraph [0045]; and “Overlay Generation and Display 310 will overlay the viewfinder image to highlight the location. This may be by placing a bold or contrasting overlay, such as outline 802 around cabinet 704 in viewfinder display 800 as shown in FIG. 8”, Paragraph [0046]).
Khosravy et al. and Sands et al. are combinable because they are from the field of digital image processing for identifying objects of interest.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Khosravy et al. by incorporating the graphical accentuation of a perimeter of the object in response to identifying the object.
The suggestion/motivation for doing so would have been to support on-screen cueing to identifying objects.
Therefore, it would have been obvious to combine Sands et al. with Khosravy et al. to obtain the invention as specified in claims 32 and 42.

Claims 35 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khosravy et al. in view of Aller et al. (U.S. Pub. No. 2011/0244919).  The teachings of Khosravy et al. have been discussed above.
As to claims 35 and 45, Khosravy et al. does not explicitly disclose the control circuitry is further configured to generate for display a visual guide overlaying the image being captured by the image capture device in response to detecting that motion of the user device falls below a threshold value.
Aller et al. teaches a control circuitry (i.e., Paragraph [0857]) that is configured to generate for display a visual guide overlaying the image being captured by the image capture device in response to detecting that motion of the user device falls below a threshold value (See for example, Paragraph [0797]).
Khosravy et al. and Aller et al. are combinable because they are from the field of digital image processing for object identification.
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Khosravy et al. by incorporating the generation for display of a visual guide overlaying the image being captured by the image capture device in response to detecting that motion of the user device falls below a threshold value.
The suggestion/motivation for doing so would have been present the user with different options and modes.
Therefore, it would have been obvious to combine Aller et al. with Khosravy et al. to obtain the invention as specified in claims 35 and 45.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE M TORRES/Examiner, Art Unit 2664